Citation Nr: 0720407	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  02-16 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for 
chondromalacia, right knee, currently rated as 10 percent 
disabling.

2.  Entitlement to an increased evaluation for 
chondromalacia, left knee, currently rated as 10 percent 
disabling.

3.  Entitlement to an increased (compensable) evaluation for 
multiple lacerations, dorsum left hand, with partial 
lacerations of the extensor tendons.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Raffaelli, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 until August 
1970, from October 1975 until October 1979, and from 
September 1981 until September 1984. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


FINDINGS OF FACT

1.  Both the right and left knee disabilities are manifested 
by normal extension with flexion limited to 110 degrees; no 
instability or significant function impairment is objectively 
shown.

2.  The preponderance of the evidence indicates that the 
veteran's multiple lacerations, dorsum left hand, with 
partial lacerations of the extensor tendons is less than 
moderately disabling; scarring of the left hand is less than 
6 square inches in area and there is no objective 
demonstration that the scar is painful.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for the 
right knee disability are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 
5003, 5010, 5260, 5261 (2006).
 
2.  The criteria for a rating in excess of 10 percent for the 
left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DC) 5003, 5010, 
5260, 5261 (2006).

3.  The criteria for an increased compensable rating for 
multiple lacerations, dorsum left hand, with partial 
lacerations of the extensor tendons have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A  (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 4.1-4.14, 4.56, 4.73, Diagnostic Code (DC) 
5308 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

Disability ratings are based on the average impairment of 
earning capacity resulting from the disability.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify 
the various disabilities.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability more closely 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  The determination of whether an increased evaluation 
is warranted is to be based on a review of the entire 
evidence of record and the application of all pertinent 
regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

In its evaluation, the Board shall consider all information 
including lay and medical evidence of record.  When there is 
an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Board shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  The Board considers all 
the evidence of record but only reports the most probative 
evidence regarding the current degree of impairment which 
consists of records generated in proximity to and since the 
claims on appeal.  See Francisco v. Brown, 7 Vet. App. 55 
(1994).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10.  
Ratings based on limitation of motion do not subsume the 
various rating factors in 38 C.F.R. §§ 4.40 and 4.45, which 
include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40.  It is the intention of the rating schedule 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimal compensable rating for the joint.  38 C.F.R. § 4.59.
 
A.  Right and Left Knees

The veteran's right and left knee disability has been rated 
under DC 5010 which directs that arthritis due to trauma be 
rated as degenerative arthritis under 38 C.F.R. § 4.71a, DC 
5003.  Under that code, the Schedule directs that 
degenerative arthritis that has been established by x-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific 
joints involved.  It further states that when the limitation 
of motion is noncompensable under the code, a rating of 10 
percent is for application for each such major joint affected 
by limitation of motion.  38 C.F.R. § 4.71a, DC 5003.  

In the absence of any limitation of motion, if x-rays show 
involvement of two or more major joints, or 2 or more minor 
joint groups, a 10 percent rating will be warranted.  If x-
rays show involvement of two or more major joints, or 2 or 
more minor joint groups, with incapacitating exacerbations, a 
20 percent rating will be assigned. 
 
X-ray studies of record confirm patellofemoral arthritis of 
both knees.  See VA Examination (Aug. 2004).  Thus, DCs 5010 
and 5003 are applicable, and direct the Board's attention to 
DCs 5261 and 5260 for limitation of motion referable to the 
knee.  

In order to assign a noncompensable rating under DC 5260, 
flexion of the leg must be limited to 60 degrees, and a 10 
percent rating requires flexion limited to 45 degrees.  38 
C.F.R. § 4.71a, DC 5260.  For a noncompensable rating under 
DC 5261, there must be limitation of extension of the leg to 
5 degrees, and a 10 percent rating requires extension limited 
to 10 degrees.  38 C.F.R. § 4.71a, DC 5261.  The standardized 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II. 

The veteran's VA clinic records noted range of motion at 120 
degrees with no instability or effusion.  However, the 
veteran was noted as using a cane and knee braces.  A 
physical therapy note dated October 1999 found range of 
motion limited to 115 degrees.

A November 2000 VA exam noted range of motion of the right 
knee from 20 to 120 degrees with no instability.  Range of 
motion of the left knee was zero to 130 degrees with no 
instability.  The examiner diagnosed the veteran with right 
knee pain with post-traumatic arthritis changes.  The 
examiner filed an addendum to the examination which noted 
that both knees had weakness and stiffness but no swelling, 
heat, or redness.  The examiner did state there was some 
instability and giving way.  The veteran complained of flare-
ups with a varying frequency and duration.    

The August 2004 VA examination noted that the veteran used a 
brace on his left knee as well as a cane.  There was no 
effusion in either knee.  Range of motion was noted as zero 
to 125 degrees in both knees.  Both knees were noted as 
stable to varus and valgus stress.  He had a negative 
Lachman's and posterior drawers sign in both knees.  He had 
normal patellofemoral tracking in both knees with no 


subluxation, and he had normal alignment.  The examiner 
stated that the veteran had normal strength, speed, 
coordination, and endurance.  X-rays showed bilateral 
patellofemoral degenerative changes as well as degenerative 
changes within the medial joint spaces.  

During the October 2006 VA examination, the veteran was noted 
as using a cane and only able to stand for fifteen to thirty 
minutes and not able to walk a mile.  There was no giving 
way; instability; weakness; episodes of dislocation, 
subluxation, or locking; effusion; flare-ups; or 
inflammation.  Pain and stiffness was noted for both knees.  
Range of motion, passive and active, for both knees was noted 
as zero to 110 degrees with pain noted at 80 degrees.  There 
was no additional loss of motion on repetitive use.  X-rays 
showed osteoarthritis but no acute osseous abnormality.  The 
examiner noted that the veteran's knee disability causes 
decreased mobility and problems lifting and carrying. 

This is clear evidence of limitation of motion, and 
particularly, limitation of  flexion.  Despite that 
limitation, however, it still does not reach the 
noncompensable rating under DC 5260.  The November 2000 
examination did reveal extension limited to 20 degrees for 
the right knee.  However, the August 2004 and October 2006 VA 
examinations both noted normal extension.  Therefore, the 
requirements for a noncompensable rating under DC 5261 are 
not met.  Therefore, under DC 5003, not more than a 10 
percent rating is appropriate for either knee.  

Although the veteran has been treated with knee braces and a 
cane, there is only one medical record noting some 
instability which was the November 2000 examination.  The 
August 2004 and October 2006 VA examinations showed no 
instability whatsoever.  Based on the above medical evidence, 
an increased rating under DC 5257 is not warranted.

The provisions of 38 C.F.R. §§ 4.40 and 4.45 as well as the 
veteran's reports of knee symptoms have been considered.  
However, there is no competent medical evidence to support a 
higher rating in this case.  The veteran is not deemed 


competent to speak to issues requiring specialized medical 
training and knowledge.  The preponderance of the evidence is 
against the claim.  There is no doubt to be resolved in the 
veteran's favor, and a higher rating under the applicable 
schedular criteria is not warranted.

B.  Left Hand

The veteran injured his left hand in a motor vehicle 
accident.  His left hand had a severe laceration of the 
dorsum and an incomplete laceration of the extensor tendons.  
There was no arterial or nerve involvement. 

During the November 2000 VA examination, the veteran 
complained of increasing pain which prevents him from being 
able to drive and causes him to drop things.  He noted that 
the frequency of the pain was almost weekly lasting for two 
to three days.  The examiner noted an irregular scar on the 
left dorsum and an adherent fold of skin running transversely 
in the middle of the dorsum.  The scar was noted as 2.5 
inches in the horizontal direction.  All range of motion 
findings were noted as normal.  Strength and dexterity were 
also normal.  There was no evidence of weakness of deformity.  
There was no evidence of muscular atrophy or inflammation.  
The examiner's conclusion was of chronic pain in the left 
hand status post laceration and repair of the extensor 
tendons of the fingers.  The examiner noted impaired 
sensations on the dorsum of the hand and intermittent 
exacerbation of pain with some weakness and lack of 
endurance.  There was a slight limitation of motion of the 
wrist without any muscular weakness.  There was no evidence 
of arthritis.  

The August 2004 VA examiner noted that the veteran's left 
hand had a 12 centimeter horse shoe shaped incision of the 
dorsum.  The veteran had full intact extension of all fingers 
which indicated that his extensor tendons are all in 
continuity.  He had normal oppones pollicis and tendon 
function which indicated that both the ulnar, median, and 
radial nerves were working.  The veteran did have some 
numbness over the horse shoe incision, but he had a normal 
sensation down into the dorsum of his fingers.  The examiner 
stated that the accident had cut very 


small superficial branches off the superficial radial nerve.  
He had normal sensation on the palmar aspect of his hand in 
both the ulnar and median nerve distributions and had full 
range of motion and alignment.  The veteran could make the 
full composite fist without limitations and could fully press 
the hand on a desk.  There was no evidence of carpal tunnel 
syndrome.  The examiner stated that the only current 
disability of the left hand was a mild paresthesia from where 
the incision was.  The total square area was noted as 3x6 
centimeters of skin that is insensate.  Otherwise, the 
examiner stated that the veteran did not have any motor or 
sensory deficits. 

During the October 2006 VA examination, the veteran 
complained of loss of sensation and pain in his left hand.  
He complained of decrease in hand strength and dexterity.  
The veteran is right hand dominant.  The examiner stated that 
there was not a digit involved per se but rather the dorsum 
of the left hand. There was no history of flare-ups or 
ankylosis.  The examiner concluded that there was no loss of 
range of motion or strength in the left hand.  There was 5/5 
grip strength.  There was an area of 4x4 centimeters on the 
dorsum of the left hand that was noted as numb.  There was a 
well healed, non-disfiguring scar measuring 4 centimeters.  
The veteran also had 5/5 strength of all five fingers on 
extension and flexion.  X-rays showed arthritic changes of 
the first digit, but no other abnormality was identified.    

The veteran's left hand disability is currently rated under 
DC 5308, located in 38 C.F.R. § 4.73.  Under the code, a 
noncompensable rating is warranted for slight impairment, and 
a 10 percent rating is warranted for moderate impairment.  A 
20 percent rating is warranted for moderately severe and 
severe impairment of the non-dominant hand. 

Under 38 C.F.R. § 4.56(c), the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of  
coordination, and uncertainty of movement.  The veteran's 
impairment is currently rated as slight.  38 C.F.R. § 4.56(d) 
sets forth the factors evaluated in determining  whether an 
injury is slight, moderate, moderately severe, or severe:



A slight disability of the muscle is characterized by:

Type of injury: Simple wound of muscle 
without debridement or infection.

History and complaint: Service department 
record of superficial wound with brief 
treatment and return to duty.  Healing with 
good functional results.  No cardinal signs 
or symptoms of muscle disability as defined 
in 38 C.F.R. § 4.56 (c).

Objective findings: Minimal scar.  No 
evidence of fascial defect, atrophy, or 
impaired tonus.  No impairment of function or 
metallic fragments retained in muscle tissue.  

 A moderate disability of the muscles is characterized by:  

Type of injury:  Through-and-through or deep 
penetrating wound of short track from a 
single bullet, small shell or  shrapnel 
fragment, without explosive effect of high 
velocity missile, residuals of debridement, 
or prolonged infection.  

History and complaint: Evidence of in-
service treatment for the wound.  Record of 
consistent complaint of one or more of the 
cardinal signs and symptoms of muscle 
disability as defined in 38 C.F.R. § 4.56 
(c), particularly lowered threshold of 
fatigue after average use, affecting the 
particular functions controlled by the 
injured muscles.

Objective findings: Entrance and (if 
present) exit scars, small or linear, 
indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or 
muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold 
of fatigue when compared to the sound side.  
38 C.F.R. § 4.56(d)(1)(2).

As outlined above, the regulations provide detailed criteria 
for evaluating muscle injuries.  While many of the factors 
weighed are meant to evaluate injuries caused by gunshots or 
other missile injuries, the criteria still applies.  Although 
the veteran complains of pain and numbness, the medical 
evidence of record does not show that  the veteran has a 
moderate muscle disability.  Specifically, the examiners have 
noted that the veteran has full range of motion and grip 
strength, and there is no evidence of atrophy.

The Board has considered the applicability of 38 C.F.R. §§ 
4.40 and 4.45, as well as the holding of DeLuca.  The Court 
has held, however, that where a diagnostic code is not 
predicated on a limited range of motion alone, such as the 
case here with DC 5308, the provisions of 38 C.F.R. §§ 4.40 
and 4.45 do not apply.  See Johnson v. Brown, 9 Vet. App. 7, 
11 (1996).  The Board adds that the symptoms complained of by 
the veteran (pain and numbness) are encompassed in the 
disability rating assigned under DC 5308.  Therefore, the 
Board finds that there is no competent medical evidence to 
support a higher rating in this case.  

Finally, the Board has considered whether a compensable 
rating could be in order for the scarring of the left hand; 
however, there is no objective evidence that the scar was 
painful or that it involved an area exceeding six square 
inches.  Accordingly, compensable ratings would not be in 
order under DC 7801 or 7804.  

 The preponderance of the evidence is against the claim.  
There is no doubt to be resolved in the veteran's favor, and 
a higher rating under the applicable schedular criteria is 
not warranted.

II.  Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and the representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  Proper notice must also ask 
the claimant to provide any evidence in their possession that 
pertains to the claim.  Notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.   

The veteran was advised of the necessary evidence to 
substantiate his claim; that the RO would assist him in 
obtaining additional information and evidence; of the  
responsibilities on both his part and VA's in developing the 
claim; and of the need to provide any evidence in his 
possession that pertains to the claim.  See Letters from RO 
to the Veteran (Feb. 2001, July 2004, Sept. 2006).  In an 
April 2006 letter, the veteran was also advised of potential 
disability ratings and an effective date for any award as 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although the initial AOJ decision was made prior to 
the veteran having been fully informed of the VCAA, full 
compliance was accomplished prior to the final adjudication 
by the RO.  See Medrano v. Nicholson, No. 04-1009 (U.S. Vet. 
App. Apr. 23, 2007).  As such, VA fulfilled its notification 
duties.  

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, and there is no pertinent evidence 
which is not currently part of the claim's file.  Hence, VA 
has fulfilled its duty to assist the appellant in the 
development of his claim.  For the reasons set forth above, 
and given the facts of this case, the Board finds that no 
further notification or assistance is necessary, and deciding 
the appeal at this time is not prejudicial to the veteran.




ORDER

Entitlement to an increased evaluation for chondromalacia, 
right knee, currently rated as 10 percent disabling, is 
denied.

Entitlement to an increased evaluation for chondromalacia, 
left knee, currently rated as 10 percent disabling, is 
denied.

Entitlement to an increased (compensable) evaluation for 
multiple lacerations, dorsum left hand, with partial 
lacerations of the extensor tendons is denied.



____________________________________________
C.W. Symanski
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


